20DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Applicant’s Amendment filed on 10 February 2022.
The instant application claims priority to U.S. Application No. 14/672,858, with an effective date of 30 March 2015.
Claim(s) 1-12, 14, 15, and 17-19 is/are pending and present for examination.  Claim(s) 1 and 9 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 9 have been amended.
No claims have been cancelled.
No claims have been newly added.

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Objections
Claim 9 is objected to because of the following informalities: the semi-colon, found in the last line of the instant claim, should be omitted.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, 14, 15, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1 and 9, the claim(s) recite(s) in part “estimating a sum of predicted updates…,” “determining whether the estimate sum of predicted updates is greater than a first threshold,” “determining a progress point…,” “identifying a point during the life cycle of the first commit cycle,” and “selecting a time to collect statistics.”
The limitations directed towards “estimating,” “determining,” “identifying,” and “selecting” are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a memory” and “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.
For example, the “estimating” feature in the context of this claim encompasses the user mentally evaluating a sum of predicted updates. For example, “determining” in the context of this claim encompasses mentally identifying a middle point of a life cycle of a commit cycle and comparing the outcome of the estimate to a threshold. For example, “identifying a point during the life cycle of the first commit cycle” in the context of this claim encompasses a user mentally identifying and selecting a time during a life cycle of a commit cycle.  For example, “selecting a time to collect statistics based on the progress point” in the context of this claim encompasses a user mentally making a determination and selection of a time based on the previously mentally determined progress point.  Lastly, “delay… the statistics collection” in the content of this claim encompasses a user mentally making a determination to delay and not promptly execute a statistics collection.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processor to perform the steps. The processor in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
At step 2A, prong two, considering these limitations individually and the claim as a whole, the claim fails to integrate the abstract idea into a practical application.  The elements directed to “estimating,” “determining,” “identifying,” “selecting,” and “delaying” do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures, such as estimating a sum of predicted updates, only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The claims provide that the measures may be computed by program code that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claim 2, the limitations are directed towards determining “whether the first commit cycle includes a predicted number of updates” and “a progress point for the first commit cycle,” which are additional elements beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of evaluating the first commit cycle, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claim 3, the limitations are directed towards determining “whether the first commit cycle has not yet begun” and selecting “a current time,” which are additional elements beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of evaluating the first commit cycle and selecting a current time as the time to collect statistics, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claims 4-6, 10, and 11, the limitations are directed towards determining whether the first cycle has completed a certain number of updates against a threshold, and, in response to the determination, “determining whether an age of a current set of statistics is less than or equal to an staleness threshold” and “selecting” a time to collect statistics,” which are additional elements beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of evaluating the first commit cycle against a threshold and selecting a current time as the time to collect statistics, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claim 7, the limitations are directed towards “monitoring the one or more commit cycles” and “revising a sum of predicted updates,” which are additional elements beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of evaluating the commit cycles and revising a sum of predicted updates, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claims 8 and 12, the limitations are directed towards “determining a respective progress point,” “sorting the plurality of commit cycles” which are additional elements beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of determining a progress point and sorting the commit cycles into an order, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claims 14, 15, 17, and 18, the claim(s) recite(s) in part “identifying the first commit cycle is not at a middle of its life cycle” and “the selected time is immediately.”
The limitations directed towards “identifying” and “the selected time” are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “program product” and “computing device,” nothing in the claim element precludes the step from practically being performed in the mind.
For example, “identifying the first commit cycle is not at a middle of its life cycle” in the context of this claim encompasses a user mentally identifying that a commit cycle may have not started or finished (i.e. not at a middle of its life cycle).  Also, “the selected time is immediately” in the context of this claim encompasses a user mentally making a determination and selection of a time based on the previously mentally determined identification.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processor to perform the steps. The processor in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
At step 2A, prong two, considering these limitations individually and the claim as a whole, the claim fails to integrate the abstract idea into a practical application.  The elements directed to “performing… the statistics collection” do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures, such as collecting statistics only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The claims provide that the measures may be computed by program code that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claim 19, the claim(s) recite(s) in part “estimating a sum of predicted updates…,” “determining whether the estimate sum of predicted updates is greater than a first threshold,” “determining a progress point…,” “identifying a point during the life cycle of the first commit cycle,” and “selecting a time to collect statistics.”
The limitations directed towards “estimating,” “determining,” “identifying,” and “selecting” are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a memory” and “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.
For example, the “estimating” feature in the context of this claim encompasses the user mentally evaluating a sum of predicted updates. For example, “determining” in the context of this claim encompasses mentally comparing the outcome of the estimate to a threshold. For example, “identifying a point during the life cycle of the first commit cycle” in the context of this claim encompasses a user mentally identifying and selecting a time during a life cycle of a commit cycle.  Lastly, “selecting a time to collect statistics based on the progress point” in the context of this claim encompasses a user mentally making a determination and selection of a time based on the previously mentally determined progress point.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processor to perform the steps. The processor in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
At step 2A, prong two, considering these limitations individually and the claim as a whole, the claim fails to integrate the abstract idea into a practical application.  The elements directed to “estimating,” “determining,” “identifying,” and “selecting” do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the performing of statistics collection on a database, only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Therefore, the computing is nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
Accordingly, the aforementioned claims above are not patent eligible.



Response to Arguments
Applicant's arguments filed 10 February 2022 have been fully considered but they are not persuasive.
Claim Rejection under 35 U.S.C. 101
Statutory Subject Matter Rejection Under §101 Principles of Law
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. Alice Corp. v. CLSBankInt’l, 573 U.S. 208, 216 (2014). In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Alice and Mayo. See id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.”
Id. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent eligible application.” Alice, 573 U.S. at 221 (citation omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. (alterations in original) (quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. 
The PTO has published revised guidance on the application of § 101. See USPTO, 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Guidance”).2 Under that guidance, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or a mental process); and 
(2) additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a)—(c), (e)—(h) (9th ed. Rev. 08.2017, Jan. 2018)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim: 
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See Guidance, 84 Fed. Reg. at 56.
The Examiner’s Rejection
The Examiner rejects independent claims 1, 9, and 19, finding that the features of those claims correspond to concepts identified as abstract ideas by the courts.  We find that the limitations of the current claims are performed by the generically recited computer/processor, and that the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  We also find that these additional limitations are not sufficient to amount to significantly more than the judicial exception, whether considered individually or as an ordered combination.  Specifically, we find that the use of generic computer components to select and insert media content does not impose any meaningful limit on the computer implementation of the abstract idea, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather, their collective functions merely provide conventional computer implementation.
Judicial Exception (Step 2A, Prong 1)
As per the rejection of independent claims 1, 9, and 19 under 35 U.S.C. 101, viewing the rejection through the lens of the Guidance, we must first consider whether the claim recites a judicial exception. Guidance, 84 Fed. Reg. at 51. The USPTO has synthesized the key concepts identified by the courts as abstract ideas into three primary subject-matter groupings: mathematical concepts, certain methods of organizing human activity (e.g., a fundamental economic practice), and mental processes. Id. at 52. As explained below, the claims recite certain methods of organizing human activity (commercial or legal interactions, including advertising, marketing, or sales activities or behaviors) and mental processes, which are identified by the Guidance as abstract ideas. Id.
The steps of claims 1, 9, and 19 could be performed by a user in his or her head, but for claims’ recitations of generic computer hardware and instructions. For example, a user could estimate a sum of predicted updates included in one or more commit cycles, and, in response to said determination, further determine whether said sum exceeds a threshold such that a time to collect statistics may be selected by the user. Here, the claimed sum or predicted updates can be held in the user’s memory. Additionally, as per the claimed feature of “the determining the progress point of the first commit cycle includes identifying the first commit cycle is at a middle of its life cycle,” a user could monitor a commit cycle or track whether a commit cycle has reached its middle, which can be done just by human sight and visual inspection.  Lastly, the claimed feature of “delaying, during execution of the first commit cycle, the statistics collection” in the context of this claim encompasses a user mentally making a determination and selection of a time based on the previously mentally determined progress point.
Thus, claims 1, 9, and 19 recite concepts that can be performed in the human mind (observation, evaluation, judgement), an example of a mental process. See Elec. Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.”). The Guidance lists a mental process as another example of an abstract idea. Guidance, 84 Fed. Reg. at 52.
Accordingly, we find that claims 1, 9, and 19 recite abstract ideas, namely a mental process. For the same reasons, claims 1-12, 14, 15, and 17-19 recite abstract ideas.
“Directed to ” the Judicial Exception (Step 2A, Prong 2)
Because the claims recite an abstract idea, we now proceed to determine whether the recited judicial exception is integrated into a practical application. See Guidance, 84 Fed. Reg. at 51. Specifically, we look to whether the claim recites additional elements that integrate the exception into a practical application of that exception. Limitations that are indicative of integration into a practical application include additional elements that reflect an improvement in the functioning of a computer, or an
improvement to other technology or technical field. When a claim recites a judicial exception and fails to integrate the exception into a practical application, the claim is directed to the judicial exception.
It is noted that claims 1 and 9, while selecting a time to collect statistics based on the progress point, fail to recite steps wherein statistics collection is actually performed.  Additionally, the claimed feature of “delaying, during execution of the first commit cycle, the statistics collection” further fails to recite steps wherein statistics collection is actually performed.  Accordingly, wherein the claims do not utilize the selected time, it is noted that there would be no improvement as a database operation would not be executed. 
As per claim 19, it is noted that while the claims recite the step of “performing, in response to the selected time and based on the progress point of the first phase, the statistics collection on the database, the claim fails to specifically provide how “determining whether the estimated sum… is greater than a first threshold” has any impact on “determining a progress point” and/or “selecting a time to collect statistics.”  While Applicant asserts that “the precise timing and sheer number of factors that must be considered a particular time make these operations entirely unsuitable for performing within the human mind,” the Examiner disagrees again in that nothing within the claims would preclude a user from making a mental determination with regards to “a particular time.”  See Amendment, page 12.  That is, the selection of a time is based upon “determining a progress point.”  The claims fail to recite or specifically support Applicant’s argument for a “sheer number of factors” being utilized in said determination.  Accordingly, it is noted that the performing of the statistics collection may be done based entirely on a progress point and time determined by a user.
As previously provided, we note that the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Specifically, we find that the limitations of the current claims are performed by the generically recited computer/processor and that the use of generic computer components to estimate a sum of predicted updates and select a time to collect statistics does not impose any meaningful limit on the computer implementation of the abstract idea.  As to the claim as a whole, we find that there is no indication that the combination of elements improves the functioning of a computer or improves any other technology as transmitting an advertisement to a broadcasting entity is well-understood, routine, and conventional, and therefore does not add significantly more than the abstract idea (see MPEP 2106.05(d)(ii), "receiving or transmitting data over a network").
More broadly, we find that the instant claims merely recites abstract ideas implemented on generic computer hardware, with generic programming instructions. Unlike the claimed invention in McRO, for example, that improved how a physical display operated to produce better quality images, the claimed invention here merely uses generic computing components to evaluate content triggers and insert triggered content on a media channel. In particular, the individual steps of the instant claims are recited as performed by generic computer equipment, including steps performed by “a memory to store” and “a processor to cause.” Consistent with this, the Specification describes the invention as implemented on generic computer equipment with generic computer instructions.
Simply reciting generic computer hardware for performing an abstract idea does not integrate that abstract idea into a practical application. See Alice, 573 U.S. at 225—26 (“Viewed as a whole, petitioner’s method claims simply recite the concept of intermediated settlement as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to ‘nothing significantly more’ than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.” (internal citations omitted)); DealertrackInc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012) (“Simply adding a ‘computer aided’ limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible.”). The invention of the instant claims does not focus on improving computers as tools, but rather certain independently abstract ideas that use computers as tools. See Elec. Power Group, 830 F.3d at 1354. The Guidance also discusses other ways that additional elements can integrate the judicial exception into a practical application—e.g., a particular machine or manufacture, a particular transformation, and a particular treatment of a disease. See Guidance, 84 Fed. Reg. at 55. The instant claims also lacks such features.
Accordingly, claim 1 does not integrate the recited abstract ideas into a practical application. For the same reasons, independent claims 9 and 19 do not integrate the recited abstract ideas into practical applications.
We find that the additional limitations of the dependent claims do not integrate the abstract ideas into practical applications; rather, they simply recite the use of generic computer components and do not impose meaningful limits on the computer implementations of the abstract ideas.  
Accordingly, the dependent claims merely provide more specificity as to the aforementioned determination features. Thus, the dependent claims do not integrate the recited abstract ideas into practical applications.
Inventive Concept (Step 2B)
To determine whether a claim provides an inventive concept, we consider the additional elements - individually and in combination - to determine whether they (1) add a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field or (2) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Guidance, 84 Fed. Reg. at 56. Also, we reevaluate our conclusions about the additional elements discussed in the previous step. Id.
We find that the limitations of the instant claims, individually and in an ordered combination, do not recite significantly more than the abstract idea because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  It is noted that Applicant fails to provide how the claimed invention improves the technical field of a computing device for determining a statistics collection time.  Thus, Applicant’s arguments are not persuasive. 
In BASCOM, the Federal Circuit determined that claims to filtering content on the Internet, including “limitations of the claims, taken individually, recit[ing] generic computer, network and Internet components, none of which is inventive by itself,” was eligible because of its “nonconventional and non-generic arrangement” of the components, specifically, “the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user,” which “gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on the ISP server.” 827 F.3d at 1349-50. Unlike the claims in BASCOM, Applicant’s claims do not recite unconventional or non-generic arrangements of components that improve computer functionality or a technological area. Rather, we find that the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.” 
In sum, the limitations of claims considered individually and in combination, do not provide an inventive concept.
Conclusion
Claims 1-12, 14, 15, and 17-19 are directed to abstract ideas consisting of mental processes. The additional limitations of the claims, considered individually and in combination, do not provide an inventive concept. Accordingly, we maintain the claim rejections under 35 U.S.C. 101 as the instant claims do not recite patent-eligible subject matter.

Prior art
There is no prior art rejection applied to the claims. 

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2152


/PK/

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152